Citation Nr: 1754299	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from April 1980 to December 2000.  He was awarded the Meritorious Service Medal, the Army Commendation Medal, and the Army Achievement Medal, among other decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs' (VA's) Regional Office (RO) in Roanoke, Virginia.

In January 2001, the Veteran filed a claim for service connection for "Sleep disorder 1991."  A May 2002 rating decision denied service connection for insomnia.  The Veteran did not appeal the decision and relevant evidence was not received during the time period to appeal, therefore the May 2002 rating decision is final.  38 C.F.R. § 20.1103.  The Board considers the current claim for sleep apnea as distinct from insomnia, and as such, a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran was granted service connection for PTSD in a June 2016 rating decision.  Based on evidence showing sleep problems related to PTSD, the Board expanded the issue of entitlement to service connection for obstructive sleep apnea to allow for consideration of service connection on a secondary basis.  The issue has been recharacterized as shown on the title page.  See, e.g., Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary must be considered).  

During the course of this appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a September 2016 statement, however, this request was withdrawn, prior to any such hearing taking place.  

This case was previously before the Board in January 2017.  At that time, the Board remanded the claim for further development.  The required development has been completed and this case is appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Obstructive sleep apnea did not manifest during service and was not caused by any in-service disease, injury, or event during service.  

2.  Obstructive sleep apnea is not due to, the result of, or otherwise aggravated by a service-connected disability, to include PTSD.  


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service, and is not secondary to service-connected disability.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify and the Veteran has not raised this issue.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination for the disability on appeal in June 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran seeks service connection for obstructive sleep apnea.  In October 2008, after undergoing a polysomnography, he was diagnosed with obstructive sleep apnea and prescribed CPAP treatment.  This meets the requirement of a current disability.

Regarding an in-service event, service treatment records do not show a diagnosis of or treatment for obstructive sleep apnea.  On an October 1995 examination checklist, the Veteran indicated he did not have frequent trouble sleeping.  At his service separation examination, he reported difficulty sleeping since 1991, when he was in Saudi Arabia.

To show sleep apnea during service, the Veteran points to his own lay statement that he experienced daytime fatigue during service, and to statements from J.S. and J.R. that he snored very loudly in his sleep, gasped and thrashed, and appeared to stop breathing on occasion.  

In a VA examination of June 2016 and addendum opinion of March 2017, the VA examiner acknowledged these lay statements but concluded the Veteran's sleep apnea is less likely than not related to service.  She based her opinions on (1) a lack of treatment for sleep issues in service, (2) medical research showing that snoring is not always an indication of sleep apnea, (3) medical literature asserting that a polysomnography is needed to diagnose obstructive sleep apnea, (4) the Veteran's January 2002 polysomnography that was negative for obstructive sleep apnea, and (5) the Veteran's lack of a sleep apnea diagnosis until 2008, nearly eight years after service.  

The Veteran, J.S., and J.R. personally observed the events they describe in their statements and are therefore competent to provide that lay evidence.  See 38 C.F.R. 3.159(a)(2).  There is nothing in the record to call into question their credibility.  Although they have provided competent, credible evidence of symptoms, they do not have medical training and are therefore not competent to diagnose a complex respiratory disease like obstructive sleep apnea based on their observations.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

While acknowledging the value of the lay statements, the Board finds the opinions of the VA examiner to have greater probative weight as to the onset and etiology of the condition.  The VA examiner is competent to render medical opinions.  Her opinion is adequate because she took into account medical evidence in the claims file, including all lay statements, and explained the bases for her conclusions in sufficient detail for the Board to make a fully informed evaluation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, service connection on a direct basis is not warranted.

Regarding secondary service connection of sleep apnea based on PTSD, the Board raised this issue based on indications of sleep problems in the record that were closely connected with PTSD.  The Veteran makes no assertion regarding this theory of entitlement.

The VA examiner opined in March 2017 that it is less likely than not that PTSD caused or aggravated the Veteran's sleep apnea.  She based her opinion on several studies showing, at most, a correlation between PTSD and obstructive sleep apnea, or a possible causal nexus with obstructive sleep apnea causing PTSD, but no indication that PTSD causes obstructive sleep apnea.  The examiner explained the basis for her conclusion sufficiently and the Board assigns it great probative weight.  The record contains no other evidence regarding a relationship between PTSD and sleep apnea.

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea, on both a direct and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


